              Case 1:18-cr-00457-AJT Document 217 Filed 06/17/19 Page 1 of 1 PageID# 2306


                                         IN THE UNITED STATES DISTRICT COURT
                                        FOR THE EASTERN DISTRICT OF VIRGINIA

       APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
                                                        CRIMINAL RULE 57.4
                   In Case Number 1:l8-g-000457               ,Case Name USv. Bjan Ffaliekian,et d.
                  Party Represented by Applicant: Non-farty Michael T.Rynn
To: The Honorable Judges ofthe United States District Court for the Eastern District of Virginia
                                                      PERSONAL STATEMENT

FULL NAME (no initials, please) W.WIIIam Hodes
Bar Identification Number 67764                    State .H.
Finn Name TbeWlllam Hodes Law Rrm
Firm Phone U (3521399-0531                       Direct Dial # (3521630-5786                      FAX # (3.5P)P4{N3489.
E-Mail Address w.wh!aiode£law.coni_—
Office Mailing Addre.ss 3658Cpnservation Trail.The \^llaqes, FL32163

Namc(s)of federal court(s) in which I have been admitted SBeatached Bthibit A .

I certify that the rules of the federal court in the district in which 1 maintuinmy office extend a similarproAacv/re admission
privilege to members ofthe bar of the Eastern District of Virginia.
I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member ofthe bar.


I hereby certify that, within ninety (90)days before the submission ofthis application, I have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.

r am        am not ^ a full-time employee of the United States of America, and ifst^rcquraTexe^t^ii fiom the admission fee.
                                                                                         (Applicant's Signanjre)

I, the undersigned, do certily that I am a member ofthe bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all ofthe qualifications required for admission to the bar ofthis Court; that I have
examined the applicant's personal statement. I affirm that his/her personal and professional character and standing arc good, and
 petition the court to admit the applicant pro Aflf v/ct'.               / 0
                                                       -                ^ ^                                        June 14, 2019
                                                     (5^ature)                                                      (Date)
                                                             jRannali                                               79292
                                                               (Typed or Printed Name)                              (VA Bar Number)
 Court Use Only:

 Clerk's Fee Paid /*v ^/or Exemption Granted
 The motion for admission is GRANTED                     or DENIED




                           (Judge's Signature)                                                    (Date)
